Title: Thomas Jefferson to Smith & Riddle, 9 February 1817
From: Jefferson, Thomas
To: Smith & Riddle


          
            Messrs Smith and Riddle
            Monticello Feb. 9. 17.
          
          I have to ask the favor of you to procure for me from your correspondents in Boston the following window glass of the best quality
          
            
               
              50. panes
               12. I. square.
            
            
              
              50. do
              12. by 18. I.
            
            
              
              10. do
               24. by 18. I.
            
          
          Mr Gibson my correspondent in Richmond will do me the favor to pay the amount on delivery, and presenting to him this letter. Accept the tender of my respect.
          Th: Jefferson
        